Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/04/21 has been entered.
 
Response to Arguments
Applicant's arguments filed 05/04/21 have been fully considered but they are not persuasive.
As to applicant’s argument on pages 8-9 recite:
“Applicants assert that there is explicit support in the specification for these features, as follows:…In addition to the above example, the specification provides ample support for the claimed features, including at least the following:”
The 35 U.S.C. 112(a) and 35 U.S.C. 112(b) rejections for claims 1-20 are maintained because the examiner is unable to locate the corresponding support from the paragraphs cited by applicant. Applicant’s remarks merely cited paragraphs without explaining which paragraphs contain the corresponding support to the claim language. The specification does not use the terms prior cycle, prior stage, and second cycle. It is unclear to the examiner how the first instruction and the second instruction are executed in the plurality of stages and different cycles. In addition, the examiner is unable to find support for a prior cycle is a cycle before the first cycle and stage 0 is a prior stage and in the first cycle, the multiplexer layer 306(1) provides the data form the block 304(2) to stage 1 to process in the second cycle. Furthermore, the prior stage and the first stage comprising a first functional unit, it is unclear how the first functional unit is shared between the prior stage and the first stage.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 10, and 19 recite limitations “data from a first functional unit of a prior stage of the plurality of stages that executed the first instruction in a prior cycle, and wherein during a second cycle in which a second instruction of a second type is executed in the first stage, the plurality of multiplexors is configured to select, as input for the first functional unit,, data from a second functional unit of the prior stage that executed the second instruction in the first cycle”, which applicant asserts find support in paragraph [0043-0044]. However, this support does not rise to the level of supporting the claim language. MPEP 2163 II A (b) states “To comply with the written description requirement of 35 U.S.C. 112, para. 1, or to be entitled to an earlier priority date or filing date under 35 U.S.C. 119, 120, or 365(c), each claim limitation must be expressly, implicitly, or inherently supported in the originally filed disclosure. When an explicit limitation in a claim "is not present in the written description whose benefit is sought it must be shown that a person of ordinary skill would have understood, at the time the patent application was filed, that the description requires that limitation.” As it is readily apparent that the recited limitations are far more explicitly detailed and limited in scope than the language of the written description, it is clear that the written description cannot support these limitations. Furthermore, the specification does not even use the terms prior cycle, second cycle even once. In short, the examiner can find no basis whatsoever for concluding that the Applicant was in possession of the claimed invention including the above mentioned specific limitations at the time of filing.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10, and 19 recite limitations as discussed above do not have support within the specification. It is unclear to the examiner the relationship between a first functional unit of a first stage, and a first functional unit of a prior stage, and how different instructions are executed in different cycles. As the examiner is unable to find any support for these limitations in the specification, it is impossible for the examiner to derive a clarity through the specification, leaving these limitations indefinite, as it is not apparent how the limitations are relate to the invention. The terms prior cycle, prior stage and second cycle do not appear in the specification, making it unclear how they related to the execution process. As the examiner is unable to derive a definite interpretation in line with the specification, examination in view of the prior art is precluded.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-7, 10, 13-15, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krygowski et al. (US 6,049,860).
Regarding claim 1, Krygowski et al. (hereinafter Krygowski) discloses a merged data path unit (Krygowski, col 3. 8, “A floating point unit”) for performing at least two different types of instructions (Krygowski, col 4. 6-7, “The computation performed may be multiplication, addition, normalization, and rounding”), the merged data path unit comprising:
a plurality of stages, each stage including one or more functional units (Krygowski, col 4. 3-5, “Between the pipeline staging registers 20, 22, 25, 29 there are computation stages 21, 23, 26 which perform computation on the instruction data in the staging registers 20, 22, 25”. Fig. 3 illustrates a plurality of stages), at least one of the functional units being a shared functional unit that performs operations for more than one instruction type (Krygowski, col 4-6, “Between the pipeline staging registers 20, 22, 25, 29 there are computation stages 21, 23, 26 which perform computation on the instruction data in the staging registers 20, 22, 25.  The computation performed may be multiplication, addition, normalization, and rounding”); and
a plurality of multiplexors disposed between the stages of the plurality of stages (Krygowski, col 4. 8-10, “There are two multiplexors 24, 27 present in the pipeline.  These multiplexors 24, 27 provide the ability to select from two data inputs under the control of the control unit 210”. The multiplexors 24 and 27 are disposed between the stages of the plurality of stages configured such that data between functional units are routed. In addition, in col 3. 31, “At each stage, a machine cycle is assumed to be complete”), wherein, during a first cycle in which a first instruction of a first type is executed in a first stage of the plurality of stages, the plurality of multiplexors is configured to select, as input for a first functional unit of the first stage, data from a functional unit of a prior stage of the plurality of stages (Krygowski, Fig. 2 illustrates instruction of a first type is executed in a stage 3 of the plurality of stages, 
Regarding claim 4, Krygowski discloses perform multiple instances of an instruction type of the one or more instruction types by serializing operations for the multiple instances through the plurality of stages (Krygowski, Fig. 3 illustrates serializing operations for the multiple instances through the plurality of stages).
Regarding claim 5, Krygowski discloses a control unit (Krygowski, col 3. 36-38, “FIG. 2, illustrating the floating point units dataflow pipeline, instructions are received into the control unit 210”); Krygowski as modified by Norden with the same motivation from claim 1 discloses the plurality of multiplexors to route the data for the different functional units of the plurality of stages based on the instruction type executed at the stages (Norden, [0024], “multiplexer 620 is configured to pass instructions from pre-decode stage 110 to expansion one stage 630, while multiplexer 640 is configured to pass instructions from expansion one stage 630 to decode stage 130”).
Regarding claim 6, Krygowski discloses the control unit is further configured to store data from at least one stage for use in a subsequent stage (Krygowski, col 3. 62-65, “Referring back to FIG. 2, the instruction data is held in the four staging registers of the pipeline 20, 22, 25, 29.  These staging registers are held constant during a single execution cycle”).
Regarding claim 7, Krygowski discloses a functional unit that spans multiple stages (Krygowski, Fig. 2).
Regarding claim 10, Krygowski discloses a method for operating a merged data path unit (Krygowski, col 3. 8, “A floating point unit”).
The steps recite in claim 10 are similar in scope to the functions recited in claim 1 and therefore are rejected under the same rationale.
Regarding claims 13-15, claims 13-15 recite method steps that are similar in scope to the functions recited in claims 4, and 6-7 and therefore are rejected under the same rationale.
Regarding claim 19, Krygowski discloses an accelerated processing device (Krygowski, col 1. 12-13, “Most modern micro-processors implement floating point instructions in hardware”) comprising: 
a processing unit (Krygowski, col 3. 36-38, “FIG. 2, illustrating the floating point units dataflow pipeline, instructions are received into the control unit 210”); and
The remaining steps recite in claim 19 are similar in scope to the functions recited in claim 1 and therefore are rejected under the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 11-12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Krygowski et al. (US 6,049,860) in view of Norden et al. (US 2005/0149699).
Regarding claim 2, Krygowski does not expressly disclose “at least one opcode-specific block used by one instruction type of the at least two different types of instructions but not another instruction type of the at least two different types of instructions”;
Norden et al. (hereinafter Norden) discloses at least one opcode-specific block used by one instruction type of the at least two different types of instructions but not another instruction type of the at least two different types of instructions (Norden, [0030], “Thus as illustrated in FIG. 7(c) instruction "ADD D3, D0, #1" remains in decode stage 130 while the other instructions proceed to the next stage of 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Norden’s multiplexer is configured to pass different types of instructions from one stage to another stage in the system, as taught by Krygowski. The motivation for doing so would have been reducing latency and to avoid problems associated with long pipelines.
Regarding claim 3, Krygowski as modified by Norden with the same motivation from claim 1 discloses process multiple instances of an instruction type of the one or more instruction types in parallel in a single cycle (Norden, [0007], “By including both a load/store pipeline and an integer pipeline, overall performance of a microprocessor is enhanced because the load/store pipeline and integer pipelines can perform in parallel”).
Regarding claims 11-12, claims 11-12 recite method steps that are similar in scope to the functions recited in claims 2-3 and therefore are rejected under the same rationale.
Regarding claim 20, claim 20 recites function that is similar in scope to the function recited in claim 2 and therefore is rejected under the same rationale.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Krygowski et al. (US 6,049,860) in view of Chopra et al. (US 2014/0289690).
Regarding claim 8, Krygowski expressly disclose “receives inputs from input clocked elements and outputs values to output clocked elements and has no clocked elements between the input clocked elements and output clocked elements”;
Chopra) discloses “receives inputs from input clocked elements and outputs values to output clocked elements and has no clocked elements between the input clocked elements and output clocked elements” (Chopra, [0028], “Each sequential circuit element has a clock input "C" that receives a clock signal, an output "Q" that launches a data signal based on the clock signal, and an input "D" which captures a data signal based on the clock signal.  Although a "D flip-flop" has been used as an example of a sequential circuit element in FIG. 2”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chopra’s distributes clock signal to clock input and output data signal based on the clock signal in the system, as taught by Krygowski. The motivation for doing so would have been optimizing a set of clock tree topologies to reduce the impact that on-chip-variation has on clock skew can comprise determining an optimized location for a branch point in a clock tree topology.
Regarding claim 16, claim 16 recites method step that is similar in scope to the function recited in claim 8 and therefore is rejected under the same rationale.

Claims 9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Krygowski et al. (US 6,049,860) in view of Clohset et al. (US 2015/0089156).
Regarding claim 9, Krygowski does not expressly discloses “a ray-triangle intersection test and ray-box intersection test”;
Clohset et al. (hereinafter Clohset) discloses “a ray-triangle intersection test and ray-box intersection test” (Clohset, [0016], “a group of rays is identified, which are to be tested for intersection against one or more shapes located in a 3-D scene”. In addition, in paragraph [0068], “The operation code would specify that a box is to be tested for intersection with the referenced (or defined) ray”).

Regarding claim 17, Krygowski teaches outputting data, by the plurality of stages (Krygowski, Fig. 2); Krygowski as modified by Clohset with the same motivation from claim 9 discloses a single instruction multiple data unit for graphics processing (Clohset, [0050], “Each of the units 2-3 also may be capable of executing Single Instruction Multiple Data (SIMD) instructions in a SIMD execution unit”).
Regarding claim 18, claim 18 recites method step that is similar in scope to the function recited in claim 9 and therefore is rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ZHAI whose telephone number is (571)270-3740.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272 - 7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/KYLE ZHAI/               Primary Examiner, Art Unit 2612